                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

ALEX NELSON and                       )
IRIS NELSON,                          )
                                      )
     Plaintiffs,                      )
                                      )
v.                                    )
                                      )
CITY OF SAINT LOUIS, MISSOURI,        )
LT. COL. LAWRENCE O’TOOLE,            )
CHARLENE DEEKEN, COL. GERALD          )
LEYSHOCK, MJR. DANIEL HOWARD,         )
LT. SCOTT BOYHER, LT. TIMOTHY         )
SACHS, SGT. RANDY JEMERSON,           )
SGT. MATTHEW KARNOWSKI,               )   Cause No.: 4:18-cv-01561-JCH
SGT. BRIAN ROSSOMANNO,                )
LT. KIMBERLY ALLEN, LT. SCOTT         )   JURY TRIAL DEMANDED
AUBUCHON, LT. DANIEL CHITWOOD,        )
LT. BILL KIPHART, LT. JAMES JOYNER,   )
LT. CHRISTI MARKS, LT. MICHAEL        )
MAYO, LT. DONNELL MOORE, LT. PAUL     )
PIATCHEK, SGT. ERIC BARTLETT,         )
SGT. RONALD BERGMANN,                 )
SGT. MICHAEL BINZ, SGT. JAMES         )
BUCKERIDGE, SGT. CURTIS BURGDORF,     )
SGT. JOE CARRETERO, SGT. ANTHONY      )
CARUSO, SGT. JAMES CLARK,             )
SGT. JAMES CLARK, SGT. DARNELL        )
DANDRIDGE, SGT. ADAM DUKE,            )
SGT. KELLY FISHER, SGT. BRANDT        )
FLOWERS, SGT. SAMUEL GILMAN,          )
SGT. PATRICK HAUG, SGT. JOHN JONES,   )
SGT. MATTHEW KARNOWSKI,               )
SGT. ROBERT LAMMERT, SGT. JOE         )
LANKFORD, SGT. ROBERT LASCHOBER,      )
SGT. TOM LONG, SGT. KYLE MACK,        )
SGT. MIKE MANDLE, SGT. MICHAEL        )
MARKS, SGT. MARK MCMURRY,             )
SGT. JAMES MURPHY, SGT. DENNIS        )
NEAL, SGT. PATRICIA NIJKAMP,          )
SGT. KENNETH NIZICK, SGT. DONALD      )
RE, SGT. BRADLEY ROY, SGT. DANIEL     )
SCHULTE, SGT. MICHAEL SCEGO,          )

                                      1
SGT. TIMOTHY SCHUMANN, SGT. BRIAN )
SEPPI, SGT. STEPHEN SLAMA, SGT. CLIFF )
SOMMER, SGT. TIMOTHY TURNER,                )
SGT. SCOTT VALENTINE, SGT. CHARLES )
WALL, SGT. DONNELL WALTERS,                 )
SGT. SCOTT WEIDLER, SGT. CAROLYN )
WIENER, SGT. ANTHONY WOZNIAK,               )
OFC. JAMES HARRIS III, OFC. JEREMY          )
DAVIS, DET. MATTHEW BURLE,                  )
DET. STEPHEN WALSH, OFC. SAMUEL             )
RACHAS, OFC. KEITH BURTON,                  )
DET. MICKEY CHRIST, and DET. JOSHUA )
WITCIK, all in their individual capacities, )
                                            )
       Defendants.                          )

                              THIRD AMENDED COMPLAINT

       Plaintiffs file this Third Amended Complaint. On September 17, 2017, officers from the

St. Louis Metropolitan Police Department (“SLMPD”) illegally seized and subjected Plaintiffs to

violence without probable cause and in contravention of the U.S. Constitution and Missouri law.

Defendant Officers either directly violated Plaintiffs’ civil rights or conspired to do the same.

Defendant Officers1 unlawfully seized, battered, arrested, prosecuted, and inflicted emotional

distress and physical harm on Plaintiffs and/or conspired to do the same.

       The acts were planned, implemented, and directed by the Saint Louis Metropolitan Police

Department, the acting Chief of Police, Defendants Leyshock, Sachs, Rossomanno, Jemerson, and

other supervisors. Before the protests on the night in question, Defendants made plans to terrorize

protesters. The plan was not designed to keep the peace, to serve the common good, or to protect

citizens. It was designed to deter free speech and assembly. It was motivated by anger at the

protesters and their message. It was, from the time it was conceived, and each time it was ratified




       1
         The term “Defendant Officers” means those officers identified in Paragraphs 12-21,
below, including the Supervisor Officers, as defined in Paragraph 17.
                                                2
during the events and after, a violation of clearly established constitutional law, including the First

and Fourth Amendment.

       Defendant Officers intentionally concealed their identities using military-like tactical dress

and masks, making it exceedingly difficult to identify which Defendant Officer arrested, beat

and/or used chemical munitions on each individual Plaintiff. Even if specific individual Defendant

Officers cannot be identified, it is unquestionable that all Defendant Officers acted in concert to

deprive Plaintiffs of their constitutional rights and to inflict terror on each and every one of them,

as described below. It is equally clear that the kettling required planning and approval by the Saint

Louis Metropolitan Police Department, including the acting Chief of Police. The events were a

concerted, ratified plan that was not even arguably carried out within the bounds of state law or

constitutional law.

                                 JURISDICTION AND VENUE

       1.      This claim is brought pursuant to 42 U.S.C. § 1983, the Fourteenth Amendment to

the United States Constitution, and the First and Fourth Amendments, as incorporated as against

States and their municipal divisions through the Fourteenth Amendment.

       2.      The jurisdiction of this Court is proper pursuant to 28 U.S.C. § 1331 because this

action arises under the Constitution of the United States and § 1343(a)(3) to redress the deprivation

of rights secured by the Constitution of the United States.

       3.      Venue is proper in the United States District Court for the Eastern District of

Missouri pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to

the claims occurred in the City of St. Louis.




                                                  3
       4.      Divisional venue is proper in the Eastern Division because a substantial part of the

events leading to the claims for relief arose in the City of St. Louis and Defendants reside in the

Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

       5.      This Court has supplemental jurisdiction over the included Missouri state law

claims pursuant to 28 U.S.C. §1367.

       6.      Plaintiffs demand a trial by jury, pursuant to Fed. R. Civ. P. 38(b).

                                             PARTIES

       7.      Defendant the City of St. Louis, Missouri (hereinafter, “City of St. Louis”) is a first-

class city, and a political subdivision of the State of Missouri duly organized under the Constitution

of Missouri.

       8.      The St. Louis Metropolitan Police Department (“SLMPD”) is an instrumentality of

the City of St. Louis, Missouri organized and controlled pursuant to the Statutes of the State of

Missouri.

       9.      The Public Facilities Protection Corporation of the City of St. Louis insures the

SLMPD.

       10.     Lawrence O’Toole was employed as a Lt. Colonel with the SLMPD during the

events of September 17, 2017, as detailed in this Complaint. On that date, he was the acting Chief

of Police and, along with Defendant Charlene Deeken, was responsible for all management and

direction of the SLMPD. Defendant O’Toole knew or should have known that there was no

probable cause for the arrests of Plaintiffs and that there was no legal justification to use force

against Plaintiffs. Defendant O’Toole is a department head and is covered by Article VIII, Section

5 of the Charter of the City of St. Louis. Defendant O’Toole is sued in his individual capacity.




                                                  4
       11.      Charlene Deeken was employed as the Director of Public Safety for the City of St.

Louis during the events of September 17, 2017. SLMPD is a subdivision of the St. Louis

Department of Public Safety. As such, she was the direct supervisor of Defendant O’Toole. On

September 17, 2017, Defendant Deeken and Defendant O’Toole were responsible for all

management and direction of the SLMPD. Defendant Deeken is a department head and is covered

by Article VIII, Section 5 of the Charter of the City of St. Louis. Defendant Deeken is sued in her

individual capacity.

       12.     Gerald Leyshock is employed as a police officer with the SLMPD. Defendant

Leyshock has the rank of lieutenant colonel. Defendant Leyshock was the incident commander

during the events of September 17, 2017. Defendant Leyshock knew or should have known that

there was no probable cause for the arrests of Plaintiffs and that there was no legal justification to

use force against Plaintiffs. Defendant Leyshock is sued in his individual capacity.

       13.     Timothy Sachs was employed as a police officer with the SLMPD. Defendant Sachs

had the rank of lieutenant. Defendant Sachs was on the ground supervising SLMPD officers during

the events of September 17, 2017. He ordered the use of chemical agents and brought SLMPD’s

Civil Disobedience Team to the scene of the mass arrest. Defendant Sachs knew or should have

known that there was no probable cause for the arrests of Plaintiffs and that there was no legal

justification to use force against Plaintiffs. Defendant Sachs is sued in his individual capacity.

       14.     Daniel Howard is employed as a police officer with the SLMPD. Defendant

Howard has the rank of major. On the night of the incident, he was commander of the South Patrol.

Howard was on the ground supervising SLMPD officers during the events of September 17, 2017.

Defendant Howard also assisted Leyshock with planning the kettling event. Defendant Howard

knew or should have known that there was no probable cause for the arrests of Plaintiffs and that



                                                  5
there was no legal justification to use force against Plaintiff. Defendant Howard is sued in his

individual capacity.

       15.     Randy Jemerson is employed as a police officer with the SLMPD. Defendant

Jemerson has the rank of sergeant. He is a supervisor with the SLMPD’s Civil Disobedience Team,

a team tasked with handling protests and incidents of civil unrest. Defendant Jemerson was on the

ground supervising SLMPD officers during the events of September 17, 2017. Defendant

Jemerson knew or should have known that there was no probable cause for the arrests of Plaintiffs

and that there was no legal justification to use force against Plaintiffs. Defendant Jemerson is sued

in his individual capacity.

       16.     Brian Rossomanno was employed as a police officer with the SLMPD. Defendant

Rossomanno had the rank of sergeant. He was a supervisor with the SLMPD’s Civil Disobedience

Team, a team tasked with handling protests and incidents of civil unrest. Defendant Rossomanno

was on the ground supervising SLMPD officers during the events of September 17, 2017.

Defendant Rossomanno knew or should have known that there was no probable cause for the

arrests of Plaintiffs and that there was no legal justification to use force against Plaintiffs.

Defendant Rossomanno is sued in his individual capacity.

       17.     Defendants Lieutenant Kimberly Allen, Lieutenant Scott Aubuchon, Lieutenant

Scott Boyher, Lieutenant Daniel Chitwood, Lieutenant James Joyner, Lieutenant Christi Marks,

Lieutenant Michael Mayo, Lieutenant Donnell Moore, Lieutenant Paul Piatchek, Sergeant Eric

Bartlett, Sergeant Ronald Bergmann, Sergeant Michael Binz, Sergeant James Buckeridge,

Sergeant Curtis Burgdorf, Sergeant Joe Carretero, Sergeant Anthony Caruso, Sergeant James

Clark, Sergeant Darnell Dandridge, Sergeant Adam Duke, Sergeant Kelly Fisher, Sergeant Brandt

Flowers, Sergeant Samuel Gilman, Sergeant Patrick Haug, Sergeant John Jones, Sergeant Matthew



                                                 6
Karnowski, Sergeant Robert Lammert, Sergeant Joe Lankford, Sergeant Robert Laschober,

Sergeant Tom Long, Sergeant Kyle Mack, Sergeant Mike Mandle, Sergeant Michael Marks,

Sergeant Mark McMurry, Sergeant James Murphy, Sergeant Dennis Neal, Sergeant Patricia

Nijkamp, Sergeant Kenneth Nizick, Sergeant Donald Re, Sergeant Bradley Roy, Sergeant Daniel

Schulte, Sergeant Michael Scego, Sergeant Timothy Schumann Sergeant Brian Seppi, Sergeant

Stephen Slama, Sergeant Cliff Sommer, Sergeant Timothy Turner, Sergeant Scott Valentine,

Sergeant Charles Wall, Sergeant Donnell Walters, Sergeant Scott Weidler, Sergeant Carolyn

Wiener, and Sergeant Anthony Wozniak (“Supervisor Officers”) were employed as senior officers

with the SLMPD during the events of September 17, 2017, as detailed in this Complaint.

According to the City’s own documents, Supervisor Officers supervised SLMPD Officers during

the events in question, directed the police officers in their command to arrest the persons at the

intersection of Washington and Tucker, and knew or should have known that there was no probable

cause for the arrests of Plaintiffs and that there was no legal justification to use force against

Plaintiffs. These Defendants are sued in their individual capacities.

       18.     Lieutenant Bill Kiphart and Detective Matthew Burle are employed as police

officers with the SLMPD. Defendants Kiphart and Burle deployed pepper spray against Plaintiffs

on September 17, 2017. Defendants Kiphart and Burle knew or should have known that there was

no probable cause for the arrests of Plaintiffs and no legal justification to use force against

Plaintiffs. Defendants Kiphart and Burle are sued in their individual capacities.

       19.     Detective Stephen Walsh is employed as a police officer with the SLMPD.

Defendant Walsh knew or should have known that there was no probable cause for the arrests of

Plaintiffs and that there was no legal justification to use force against Plaintiffs. Defendant Walsh

is sued in his individual capacity.



                                                 7
       20.     Officer Jeremy Davis, Officer Samuel Rachas, Officer Keith Burton, Sergeant Joe

Lankford, Detective Mickey Christ, and Detective Joshua Witcik are employed as police officers

with the SLMPD. Defendants Davis, Rachas, Burton, Lankford, Christ, and Witcik knew or should

have known that there was no probable cause for the arrest of Plaintiff Alex Nelson and that there

was no legal justification to use force against Plaintiff Alex Nelson. Defendants Davis, Rachas,

Burton, Lankford, Christ, and Witcik are sued in their individual capacities.

       21.     Officer James Harris III is employed as a police officer with the SLMPD.

Defendant Harris knew or should have known that there was no probable cause for the arrest of

Plaintiff Iris Nelson and that there was no legal justification to use force against Plaintiff Iris

Nelson. Defendants Harris is sued in his individual capacity.

       22.     There are other, unidentified SLMPD officers who have not been named as

defendants in this litigation who contributed to, and/or participated in, the conduct described

herein. These unnamed officers used chemical munitions against Plaintiff Alex Nelson, dragged

Plaintiff Alex Nelson across the pavement, prevented Plaintiffs from leaving the area, and

unlawfully arrested Plaintiffs. Plaintiffs have been unable to identify these officers because some

of the officers removed their name tags from their uniforms in violation of guidance promulgated

by the U.S. Department of Justice and standard law enforcement practices. Further, the officers

wore masks concealing their faces. In violation of its policies, the City of St. Louis and SLMPD

failed to properly document the arrests and the various use of force against Plaintiffs and other

persons arrested that evening. The City of St. Louis and SLMPD also failed to conduct an adequate

investigation into the identity of the officers who were involved in the kettling incident. To this

day, the City cannot identify every officer involved in the incident. But for the actions of the

individual officers, the SLMPD, and the City of St. Louis, these officers could have been identified.



                                                 8
Additionally, unidentified officers described below knew or should have known that there was no

probable cause for the arrests of Plaintiffs and that there was no legal justification to use force

against Plaintiffs.

        23.     Alex Nelson (“Mr. Nelson”) is a captain in the United States Air Force, who was

stationed at Scott Air Force Base, Illinois at the time of the event. At that time, he and his wife,

Iris Nelson (“Mrs. Nelson”), lived in St. Louis, Missouri.

                                              FACTS

                              A.      Backdrop of Stockley Verdict

        24.     On Friday, September 15, 2017, after a four-day bench trial, a Missouri Circuit

Court Judge acquitted Officer Jason Stockley of the first-degree murder of Anthony Lamar Smith.

        25.     Following the announcement of the Stockley Verdict, public protests began at

multiple locations in St. Louis and surrounding communities.

        26.     In response to the protests, St. Louis Metropolitan police officers amassed at several

protests wearing military-like tactical dress, helmets, batons, and full-body riot shields and

carrying chemicals, such as tear gas, skunk, inert smoke, pepper gas, pepper pellets, xylyl bromide,

and/or similar substances (collectively, “chemical agents”).

        27.     This is in stark contrast to SLMPD’s appearance at a multitude of other un-

permitted protests where the police themselves are not the target of the protest, including an anti-

Donald Trump march on November 13, 2016, the St. Louis Women’s March on January 21, 2017,

the St. Louis LGBTQIA March and Rally on February 22, 2017, and the St. Louis March for

Science on April 22, 2017.

        28.     The vast majority of protestors and protestor activity were non-violent and confined

to peaceful marching and chanting.



                                                  9
       29.    During the Stockley protests, SLMPD police officers without warning deployed

chemical agents against individuals observing, recording, or participating in protest activity,

including the following:

              a.      The afternoon of Friday, September 15, 2017, near the intersection of Clark

       and Tucker Avenues.

              b.      The evening of Friday, September 15, 2017, near the intersection of

       McPherson and Euclid Avenues.

              c.      The evening of Friday, September 15, 2017, near the intersection of

       Waterman and Kingshighway Boulevards.

              d.      The evening of Friday, September 15, 2017, near the intersection of Lindell

       and Euclid Avenues.

              e.      The evening of Friday, September 15, 2017, near the intersection of Euclid

       and Maryland Avenues.

              f.      The evening of Friday, September 15, 2017, near the intersection of Lindell

       and Kingshighway Boulevards.

              g.      The evening of Friday, September 15, 2017, near the intersection of Euclid

       Avenue and Pershing Place.

              h.      The evening of Friday, September 15, 2017, on Hortense Place.

              i.      The evening of Sunday, September 17, 2017, near the intersection of Tucker

       Boulevard and Washington Avenue.

              j.      The evening of September 29, 2017 outside of Busch Stadium.

       30.    These incidents are consistent with the pattern and practice of SLMPD of

indiscriminately using chemical agents without warning.



                                               10
                       C.      Post-Ferguson Federal Court Proceedings

       31.     In October 2014, SLMPD fired chemical agents at protestors on South Grand.

       32.     In November 2014, SLMPD officers fired chemical agents at protestors on South

Grand as well as into a business where peaceful protestors had congregated. SLMPD officers

refused to allow the protestors to leave.

       33.     On December 11, 2014, a federal judge in this District issued a temporary

restraining order enjoining the SLMPD from enforcing any rule, policy, or practice that grants law

enforcement officials the authority or discretion to:

(1)    utilize tear gas, inert smoke, pepper gas, or other chemical agents (collectively,
       “chemical agents”) for the purpose of dispersing groups of individuals who are
       engaged in peaceful, non-criminal activity in the City of St. Louis or in the County
       of St. Louis

                (a)    without first issuing clear and unambiguous warnings that such
       chemical agents will be utilized;
                (b)    without providing the individuals sufficient opportunity to heed the
       warnings and exit the area;
                (c)    without minimizing the impact of such chemical agents on
       individuals who are complying with lawful law enforcement commands; and
                (d)    without ensuring that there is a means of safe egress from the area
       that is available to the individuals; and

(2)    utilize chemical agents on individuals engaged in peaceful, non-criminal activity in
       the City of St. Louis or in the County of St. Louis for the purpose of frightening
       them or punishing them for exercising their constitutional rights.

See Temporary Restraining Order, Templeton v. Dotson, 2015 WL 13650910, No. 4:14-cv-02019

at *3 (E.D. Mo. Dec. 11, 2014).

       34.     This suit was in response to SLMPD firing chemical agents into a business where

peaceful protestors had congregated without allowing the protestors to leave.

       35.     The City entered into a settlement agreement on March 25, 2015, where it agreed

as follows:



                                                 11
        A.      Defendants and their agents, servants, employees, and representatives, will
not enforce any rule, policy, or practice that grants law enforcement officials the authority
or discretion to:
                (1)    utilize tear gas, inert smoke, pepper gas, or other chemical agents
        (collectively, “chemical agents”) for the purpose of dispersing groups of
        individuals who are engaged in non-criminal activity:

                       (a)     without first issuing clear and unambiguous warnings that
               such chemical agents will be utilized;
                       (b)     without providing the individuals sufficient opportunity to
               heed the warnings and exit the area;
                       (c)     without reasonably attempting to minimize the impact of
               such chemical agents on individuals who are complying with lawful law
               enforcement commands; and
                       (d)     without ensuring that there is a means of safe egress from the
               area that is available to the individuals and announcing this means of egress
               to the group of individuals.

               (2)     utilize chemical agents on individuals engaged in non-criminal
       activity for the purpose of frightening them or punishing them for exercising their
       constitutional rights.

        B.      Provided, however, that Paragraph A hereof shall not be applicable to
situations that turn violent and persons at the scene present an imminent threat of bodily
harm to persons or damage to property, and when law enforcement officials must defend
themselves or other persons or property against such imminent threat.

See Settlement Agreement, Templeton v. Dotson, 2015 WL 13650910, No. 4:14-cv-02019 at *1-

2 (E.D. Mo. Mar. 25, 2015).

                       D.      SLMPD Violations of the Consent Decree

       36.     Less than two months after entering into this Consent Decree, SLMPD began to

violate the Decree.

       37.     On May 19, 2015, in response to protests over the St. Louis Circuit Attorney’s

office’s refusal to charge another SLMPD officer for killing another African-American man,

SLMPD officers deployed chemical agents against peaceful, non-criminal protestors without

warning.




                                                 12
       38.     On August 19, 2015, a protest occurred because SLMPD officers killed another

African-American man in the Fountain Park neighborhood. SLMPD officers indiscriminately used

chemical agents without giving an audible and intelligible warning at the intersection of Walton

Avenue and Page Boulevard. Sarah Molina testified that SLMPD officers fired chemical agents at

her without giving her an opportunity to leave. SLMPD officers continued using chemical agents

against people fleeing the area and even fired chemical agents at people peacefully standing on or

in their own properties. Thirty minutes after the protests had dissipated, SLMPD officers returned

and fired chemical agents at Ms. Molina, who was standing on property that she owns.

       39.     On July 21, 2017, SLMPD officers used chemical agents against people protesting

the treatment of detainees in the St. Louis City Workhouse. Although a few people did engage in

unlawful activity earlier in the night, SLMPD officers pepper sprayed numerous people, none of

whom were involved in criminal activity or were even at the same location as the criminal activity.

These protesters were engaged in non-violent protesting when SLMPD officers sprayed them with

chemical agents.

       40.     Defendants’ action in the instant matter follows the same script whereby SLMPD

officers violate the Constitutional rights of people expressing their First Amendment right to

protest against the police. Defendants’ pattern and practice of illegally arresting and using

chemical munitions against peaceful citizens is not only well documented but is detailed in Ahmad

and Templeton.

                   E.    The Buildup to the Kettling on September 17, 2017

       41.     This pattern and practice of utilizing chemical agents on individuals engaged in

peaceful, non-criminal activity continued on September 17, 2017.




                                                13
         42.    According to testimony Defendant Rossomanno gave in federal court, on

September 17, 2017, between 8:00 PM and 9:00 PM, a handful of individuals broke windows and

destroyed flowerpots on the 900, 1000, and 1100 blocks of Olive Street in downtown St. Louis.

         43.    At the time of this incident, the SLMPD arrested numerous individuals for his

vandalism.

         44.    There is no evidence nor allegations that Plaintiffs were in any way involved in this

destruction of property.

         45.    Plaintiffs are not aware of any evidence that any person arrested during the kettle

was in any way involved in the destruction of property.

         46.    Defendant Leyshock was the incident commander directing all of the supervisors

including the other named Defendants.

         47.    Defendant Sachs was in direct command of the officers in tactical gear.

         48.    At approximately 8:48 PM the small number of protestors present at the time were

ordered to disperse and could “be subject to arrest and/or chemical munitions.”

         49.    A second dispersal order was given at 8:51 PM.

         50.    Defendants Rossomanno and Jemerson directed people to the intersection of

Washington and Tucker, where the Defendants had already decided that they would kettle, pepper

spray, beat, and illegally arrest Plaintiff.

         51.    These dispersal orders could not be heard or understood by other police officers, let

alone civilians in the area. In testimony given later in federal court, Defendant Sachs testified that

he heard some sort of order being given, but that he could not make out “exactly what was being

said.”

                                         F.    The Kettling



                                                 14
         52.   Over the next two plus hours, SLMPD officers began blocking roads and directing

civilians to the intersection of Washington Avenue and Tucker Boulevard.

         53.   Defendant Karnowski and the officers under his command began to “push (the

protestors) north” toward Washington Avenue and Tucker Boulevard. He also testified that he

determined that the protest that evening was an “unlawful assembly.”

         54.   This area is home to many condominiums, apartment buildings, and businesses,

including restaurants and bars.

         55.   Defendant Sachs came up with the plan to arrest everyone present. He presented

his plan to Defendant Leyshock, who approved the plan. The plan was to not let anyone leave that

was in the vicinity of Washington Avenue and Tucker Boulevard.

         56.   Defendants Leyshock, Sachs, Rossomanno, and Jemerson knew or should have

known that their plan to kettle the people that SLMPD directed to the intersection of Washington

and Tucker and arrest them, merely for being present, would result in arrests without probable

cause and the unjustified use of force to effectuate said arrests.

         57.   At approximately 11:15 PM or 11:20 PM, SLMPD officers began forming into

lines.

         58.   This was nearly three hours after the windows and flowerpots were broken and

many blocks away from the damaged businesses.

         59.   SLMPD’s Civil Disobedience Team appeared at the scene.

         60.   According to the Civil Disobedience Response Operations Plan created by the

SLMPD, the Civil Disobedience Team was broken down into South, Central and North Patrols,

each further broken down into Alpha, Bravo, Charlie, Delta squads and arrest teams (“CDT

Squads”).



                                                  15
        61.     In addition to the CDT Squads, officers from the Bicycle Response Team, Mobile

Reserve - SWAT and Special Operations Unit actively participated in the kettling, arrests, and uses

of force on Plaintiffs and other citizens at the corner of Tucker and Washington.

        62.     As identified in the Civil Disobedience Response Operations Plan, the police report

of the incident, and the videos taken by the City, each Supervisor Officer is a supervisor of one of

the participating CDT Squads, Bicycle Response Team, Special Operations team or Mobile

Reserve – SWAT team.

        63.     The Supervisor Officers were an integral part of the kettling and subsequent use of

excessive force because they directed their subordinates to participate in the kettle and unlawfully

seize Plaintiffs and the other citizens arrested that night.

        64.     A line of officers extended across all of the street and sidewalk on Washington

Avenue one block west of Tucker Boulevard.

        65.     A line of officers extended across all of the street and sidewalk on Tucker

Boulevard one block north of Washington Avenue.

        66.     A line of officers extended across all of the street and sidewalk on Tucker

Boulevard one block south of Washington Avenue.

        67.     All three of these lines were comprised of officers all wearing military-like tactical

dress, including helmets. These officers were carrying long wooden batons and full-body riot

shields.

        68.     A fourth line of extended across all of the street and sidewalk on Washington

Avenue one half block east of Tucker Boulevard.

        69.     Each of the four lines began to approach the intersection of Washington Avenue

and Tucker Boulevard.



                                                  16
       70.     Without further instruction or warning, SLMPD officers surrounded Downtown

residents, business patrons, protestors, observers, and members of the press, cutting off all routes

of egress - including via any sidewalk - and prohibiting the people trapped inside from leaving.

       71.     As they approached, the SLMPD police officers began banging batons against their

riot shields and the street in unison causing a foreboding and terrifying sound, akin to a war march.

       72.     As the SLMPD police officers began to close in on the citizens that SLMPD had

forced into the intersection of Washington Avenue and Tucker Boulevard, the officers blocked

anyone from leaving the area.

       73.     Multiple citizens approached officers and requesting to be let past. These peaceful

and lawful requests were not only ignored but responded to by screams of “get back!”

       74.     In addition, the closing phalanxes of officers cut off access to all alleys and other

means of egress.

       75.     As the four lines closed, they trapped everyone who was within a one-block radius

of the intersection of Washington Avenue and Tucker Boulevard.

       76.     This is a law enforcement tactic known as “kettling.”

       77.     The SLMPD police officers kettled a wide variety of innocent citizens, including

self-admitted protestors, residents who merely lived in the area, people visiting businesses in the

area, reporters, documentarians, and homeless persons.

       78.     The officers even grabbed an African-American male who was outside of the kettle

and threw him into the kettle.

       79.     As the kettle closed, many individuals approached the officers and begged to pass.




                                                 17
        80.     Not surprisingly, the individuals in the kettle gravitated toward the line of bicycle

officers rather than three lines of police in military gear, who were banging wooden batons against

their riot shields.

        81.     Individuals peacefully approached the bicycle officers with their hands up.

        82.     In response, the bicycle officers began to aggressively jab at the individuals using

their bicycles as battering rams.

        83.     The Supervisor Officers were directing these officers.

        84.     Rather than defuse the situation, many of the Supervisor Officers directed the

officers under their command to use force against the peacefully assembled people and supervised

the unlawful arrests. The other Supervisor Officers made no attempt to stop the illegal use of force

and the unlawful arrests.

        85.     Some Supervisor Officers, including Defendants Karnowski, Aubuchon, Kiphart,

and Long, actively engaged in the use of excessive force by arbitrarily and unconstitutionally

pepper spraying peaceful citizens who were in compliance with police orders, to the extent they

were even given. Their actions caused Plaintiffs to experience chaos, fear and terror.

        86.     Those other Supervisor Officers that did not actually deploy pepper spray or put

their hands on citizens still stood and watched as others did use excessive force and failed to

intervene despite having the authority and opportunity to do so.

        87.     Some of the Supervisor Officers, including Defendants Karnowski, Aubuchon,

Kiphart, and Long, actively engaged in the unconstitutional use of pepper spray on innocent

civilians. The others stood by and watched as civilians, including Plaintiff, were unconstitutionally

arrested, beaten, pepper-sprayed, and failed to intervene in the violation of Plaintiff’s civil rights.




                                                  18
       88.     At the very beginning of the kettle, a few people caught in the crowd peacefully

stood with their hands up in front of the line of officers, trying to understand what was happening.

Defendant Karnowski instigated the violent attacks against the innocent citizens when he

unleashed pepper spray against several citizens who were peacefully standing still with their hands

up. At no time was Defendant Karnowski in any danger as he was safely standing with a line of

bicycle officers between him and the citizens. All of his illegal actions were documented on a

video camera strapped to his helmet.

       89.     Almost immediately after, Defendant Aubuchon followed suit and indiscriminately

sprayed numerous innocent civilians.

       90.     The use of excessive force at the outset of the arrest by a lieutenant and sergeant

was tacit approval to the other officers to engage in the same unconstitutional behavior. Their

behavior resulted in a domino effect of excessive force and unconstitutional behavior on Plaintiffs

and the others arrested that evening.

       91.     Almost instantly and in unison, the other individuals in the kettle put their hands in

the air as a sign of peaceful surrender.

       92.     Many laid prostrate on the ground. Others sat down. And others, who could not

fully get to the ground because of the mass of people inside of the kettle, got as close to the ground

as possible.

       93.     Even though video evidence shows that none of the individuals inside the kettle

were acting violently or aggressively, the individuals in the kettle were indiscriminately and

repeatedly doused with chemical agents without warning.

       94.     One of the Supervisor Officers, Defendant Kiphart, viciously attacked a journalist

with a camera with pepper spray from a “fogger” which also sprayed indiscriminately into the



                                                 19
crowd. Moments later, Detective Matthew Burle deployed another fogger blast towards the same

journalist and those sitting near him with more pepper spray in the face, yet another concrete

example of a subordinate officer taking a cue from a Supervisor Officer to engage in

unconstitutional excessive force.

           95.    Many of the persons arrested were kicked, beaten, and dragged.

           96.    Some individuals caught in the kettle had been wearing goggles because they feared

the deployment of chemical agents, based on the SLMPD’s well known pattern and practice of

using chemical agents against peaceful protestors.

           97.    Others found paper masks on the ground or other objects in order to protect

themselves as it became apparent that SLMPD was preparing to effectuate illegal and likely violent

arrests.

           98.    In response, SLMPD officers roughly removed the goggles of some individuals and

then sprayed them directly in the face.

           99.    At the same time, SLMPD officers screamed derogatory and homophobic epithets

at individuals as they were being arrested.

           100.   These punitive measures were delivered without regard to the fact that the

individuals were peaceful and compliant.

           101.   Defendants Jemerson, Rossomanno, and the Supervisor Officers were within arms-

length of SLMPD officers who were pepper spraying and beating peaceful and compliant citizens.

Rather than instructing these officers to cease violating the civil right of the citizens, these

Defendants took control of the situation and directed the officers’ unlawful actions.




                                                  20
        102.       SLMPD officers used hard plastic zip ties to arrest all of the individuals. Over two

months later, several continue to suffer from pain and numbness in their hands due to the tightness

of the zip ties.

        103.       Over 100 people were arrested that night.

        104.       During and after the arrests, SLMPD officers were observed high fiving each other,

smoking celebratory cigars, taking selfies on their personal phones with arrestees against the

arrestees will, and chanting “Whose Streets? Our Streets!”

        105.       That evening, the following celebratory picture was posted on Twitter by an

anonymous person:




        106.       By the coordinated actions of the officers in circling the assembly into the kettle

and the systematic disbursement of the chemical agents, it is clear that these tactics were planned

and that senior officials of the SLMPD not only had notice of but actually sanctioned the conduct

of Defendants.




                                                    21
       107.    Defendants’ actions did not occur randomly. Rather, Defendants decided

beforehand that they would make an example of the arrestees in an attempt to scare other citizens

from exercising their First Amendment rights to protest against the SLMPD’s actions.

       108.    SLMPD officers specifically hid their identity from observers and citizen arrestees

including Plaintiffs by obscuring their identities the night of the incident, and by intentionally

failing to record which officers seized or interacted with which arrestee. The officers hid their

identity in order to scare and intimidate observers, terrorize the citizen arrestees, avoid any

department accountability, avoid any civil or criminal legal responsibility, and to help fellow

officers avoid identifying wrongdoers following the incidents.

       109.    The next day, the SLMPD Acting Chief reinforced the City’s ratification of the

Defendants’ actions when he said, “I'm proud to say the city of St. Louis and the police owned the

night,” while standing next to Saint Louis Mayor Lyda Krewson.

       110.    The day after the arrests, Mayor Krewson further validated the illegal actions of

Defendants when she thanked the officers “for the outstanding job they have been doing over the

last three days.” She added that she fully supported the actions of the officers.

       111.    Since then, the U.S. Attorney’s Office brought indictments in federal court against

5 SLMPD Officers on the Civil Disobedience Team for the beating of an undercover police officer

on September 17, 2017. Emails quoted in the indictment show that the officers were informed

ahead of time that they would be deployed wearing military-like tactical dress to conceal their

identities in order to beat protestors. This is exactly what occurred to Plaintiff, under the direct

supervision and control of Defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and

Rossomanno.




                                                 22
       112.        The indictment quoted text messages sent to and from the defendant officers

regarding the mass arrest on September 17, 2017, that prove the vicious and unlawful intent of the

officers and belie any post hoc justification for the kettling, use of chemical agents, excessive

force, and arrests:

            a. “The more the merrier!!! It’s gonna get IGNORANT tonight!! But it’s gonna be a

                   of lot of fun beating the hell out of these shitheads once the sun goes down and

                   nobody can tell us apart!!!!”

            b. “R u guys in [South Patrol Division] prepping anything for the war tonight?”

            c. “We reloading these fools up on prisoner busses. As they got on we all said in

                   unison ‘OUR STREETS’ haha.”

            d. “Yeah. A lot of cops gettin hurt, but it's still a blast beating people that deserve it.

                   And I’m not one of the people hurt, so I’m still enjoying each night.”

            e. “The problem is when they start acting like fools, we start beating the shit out of

                   everyone on the street after we give two warnings.”

            f. “I’m on (Sgt **’s) arrest team! Me and a BIG OL black dude r the guys that are

                   hands on! No stick or shield… just (expletive) people up when they don’t act

                   right! …”

              G.       The Police Department Intentionally Ignored Its Own Policies

       113.        When detaining individuals in custody who require medical care, the City of St.

Louis and its SLMPD has established the following policy:

   PRISONERS REQUIRING MEDICAL ATTENTION (72.6.1)

       1.          A medical emergency is defined as a condition which a reasonable person would
                   expect a result in loss of life or function. Examples of medical emergencies include
                   severe bleeding, fractures with displacement (bone out of alignment), loss of
                   consciousness, non-responsiveness, and respiratory distress, severe chest pain or

                                                    23
                  severe shortness of breath. This list is not all-inclusive. If you have any doubts,
                  contact the on-duty nurse at the City Justice Center for guidance.
           2.     Should a prisoner require emergency medical attention, whether the injury or illness
                  occurred during incarceration or not, an Emergency Medical Service (EMS) unit
                  will be requested to respond to the holdover for medical evaluation and if necessary
                  conveyance to the hospital. EMS will determine the destination hospital. An
                  I/LEADS report will be prepared documenting all treatment received by the
                  prisoner. If immediate first aid is administered by a Department employee or the
                  paramedics, the injury and treatment will be noted in the Prisoner’s Log Book by
                  the booking clerk.
           3.     Should a prisoner require non-emergency medical attention, the on-duty nurse at
                  the City Justice Center will be contacted for guidance.
           4.     The confidential relationship of doctor and patient extends to prisoner patients and
                  their physician.
           5.     In the event a prisoner is injured while in custody or shortly before being taken into
                  custody, the Watch Commander will arrange to have photographs taken of any and
                  all visible injuries. The photographs will be treated as physical evidence. If
                  practical, the photos should be taken both prior to the application of bandages, etc.,
                  and after the injury has received appropriate medical attention

PRISONER HEALTH SCREENING (72.6.3)

The following prisoner medical “receiving screening” information will be obtained and recorded on
       the Field Booking Form when prisoners are booked and verified upon their transfer to another
       facility or release:

           1.     Current health and medical history of the prisoner; (72.6.3.a)
           2.     Medication taken by the prisoner; (72.6.3.b)
           3.     Known medication/drug allergies;
           4.     Behavior, including state of consciousness and mental status; and (72.6.3.c)
           5.     Body deformities, trauma markings, bruises, lesions, jaundice (a yellowness of the
                  skin and whites of the eyes), and ease of movement (72.6.3.d)

   NOTE: a copy of the Field Booking Form must be attached to the computerized Arrest Register
   whenever a prisoner is transferred to the City Justice Center.

           114.   On information and belief, the SLMPD and City of St. Louis Correctional Staff

   failed and/or refused to follow this policy when they provided no medical care to any of the people

   illegally pepper sprayed.

           115.   Defendants’ decision to ignore the policy constitutes a custom and practice of

   failing and/or refusing to follow this policy designed to protect the safety and wellbeing of injured



                                                    24
individuals in police custody, showing a deliberate indifference by Defendants to the rights of

Plaintiffs and other injured detainees.

        116.    Despite this policy, at no time between their arrest and their release from the St.

Louis City Justice Center did any police officer or other city official provide any arrestee with

medical care or give anything to them to wash the chemical agents out of their eyes, off their

bodies, or off their clothes.

                         H.     Arrest and Charges of Kettling Victims

        117.    Upon their release, all of the arrestees were given summonses showing that they

had been charged with “failure to disperse.” They were instructed to appear at St. Louis City

Municipal Court on October 18, 2017.

        118.    They were charged as such even though SLMPD officers provided no means of

egress, denied repeated requests to be allowed to leave, and kettled the individuals.

        119.    In at least one case, a person was thrown from outside of the kettle into the kettle

by SLMPD and was subsequently arrested for failure to disperse.

        120.    The press release stated “[m]any of the demonstrators were peaceful, however after

dark, the agitators outnumbered the peaceful demonstrators and the unruly crowd became a mob.

Multiple businesses also sustained property damage and one officer suffered a serious injury.”

        121.    Egregiously and in an attempt to further punish its victims, SLMPD publicly

released the addresses of the arrestees.

        122.    The video evidence, as the federal court observed, “shows no credible threat of

force or violence to officers or property in this mixed commercial and residential area” – much

less a mob. SLMPD also fails to mention that the “one officer who suffered a serious injury” was

an undercover officer who was pepper sprayed and beaten by SLMPD.



                                                 25
       123.    SLMPD used its Twitter account to disseminate this false statement to its

approximately 70,000 followers. SLMPD subsequently deleted the tweet.

       124.    During a preliminary injunction hearing, attorneys representing the City stated that

it was the policy of the City of St. Louis that once property damage occurs, SLMPD is justified in

declaring an unlawful assembly and then deploying chemical agents regardless of the proximity

of the target individuals in time or space to the property damage and regardless of if the people

were engaged in criminal activity. According to the City, officers are justified to use chemical

agents or beat and arrest anybody merely for being close to the area, even hours after the criminal

activity has occurred.

       125.    On October 13, 2017, the St. Louis City Counselor’s office issued a letter stating

“[a]s of today, the City Counselor is still reviewing the evidence against you in order to decide

whether or not to file charges and it is not anticipated that this decision will be made prior to

October 18, 2017. Therefore, you are released from any obligation to appear in Municipal Court

on October 18, 2017, in connection with the offense being considered. After a review of the matter

is completed, should a decision be made to file charges against you, you will be notified by mail

of that decision and advised when and where to appear to defend against those charges.”

                            I.      Federal Court Injunctive Relief

       126.    On November 15, 2017, a judge in this District barred SLMPD from using many

of the tactics described in this complaint. See Doc. 58, Memorandum and Order of Preliminary

Injunction, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017).

       127.    The Court found that “[p]rotest activity began shortly after the announcement of

the verdict on the morning of September 15, 2017. Protesters assembled in front of the state

courthouse downtown near Tucker and Market streets. They did not have a permit to protest



                                                26
because the City of St. Louis does not require, and will not provide, a permit for protests.” Id. at

2.

       128.    The Court found that on September 17, 2017, there was some property damage

downtown but Defendant Sachs “testified that he was unaware of any property damage occurring

in the downtown area after 8:30 PM”. Id. at 9.

       129.    The Court found that Defendant Rossomanno gave a dispersal order before 10:00

PM but that “this order did not specify how far protesters had to go to comply with the directive

to leave the area.” Id. at 8. The Court noted that Defendant Sachs “could not say ‘exactly how far

would be enough’ to comply with this, or any, dispersal order.” Id. at 8-9.

       130.     The Court found that Defendant Sachs “testified that around 10:00 PM the decision

was made to make a mass arrest of people remaining in the area of Tucker and Washington, which

is three or four blocks away from where the earlier dispersal order was given.” Id. at 9. Yet,

SLMPD continued to “freely allowed people ingress into the area after the initial dispersal order

was given.” Id. at 11.

       131.    The last known dispersal order was given approximately 45 minutes before the

mass arrests began but approximately 45 after SLMPD made the decision to conduct a mass arrest.

This final dispersal order was once again given approximately two blocks south of the intersection

of Washington and Tucker. The dispersal order2 was “You are being ordered to disperse from the

area of Locust and Tucker by walking north on Tucker or west on Locust.” Rather than being a

legitimate order, this was a trap. By complying with the order and moving north on Tucker as



       2
         These dispersal orders were premised on SLMPD’s determination that there was an
“unlawful assembly.” The Ahmad court determined that the SLMPD made that determination in
contravention of the language of the statute and that the statute was overly broad. See Doc. 58,
Memorandum and Order of Preliminary Injunction, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D.
Mo. Nov. 15, 2017).
                                                 27
directed by police, the citizens were forced to the intersection of Washington and Tucker, which

SLMPD had already designated as the mass arrest location. Even though the citizens complied

with the order, they were arrested for failure to comply.

        132.    The Court found that at approximately 11:30 PM SLMPD began a mass arrest of

everyone in the vicinity even though video evidence presented to the Court “does not shows a large

crowd congregating in the streets” and “[n]o violent activity by protesters can be observed on the

video.” See Doc. 58 at 10, Memorandum and Order of Preliminary Injunction, Ahmad v. St. Louis,

No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017). In fact, the “scene appears calm and most

people appear relaxed.” Id. at 10-11. The only signs of disobedience seen on the video are “four

to five individuals” sitting on Tucker Avenue, which was closed, and a small group of people

yelling at the police. Id. at 10.

        133.    The video was taken from approximately 10:45 PM to the time of the arrests at

11:30 PM Id. at 12.

        134.    The video “shows an unidentified officer walking around with a hand-held fogger

shooting pepper spray at the arrestees, who all appear to be on the ground and complying with

police commands. This officer issues no verbal commands to any arrestee, and no arrestee on the

video appears to be resisting arrest. The video shows other officers shouting at people on the

ground and making threatening gestures at them with mace. An unidentified (person) lying face

down on the ground is picked up by his feet by two officers and dragged across the pavement.” Id.

at 15-16.

        135.    In an attempt to defend the SLMPD’s actions, the City’s attorney “stated during

closing arguments that ‘the police have the right to tell people, at this point, we’re done for the




                                                28
evening; there’s no – no more assembling; this assembly is over.’” Id. at 37. Not surprisingly, the

Court did not adopt this rationale as a basis for the arrests and the use of chemical agents.

   136.          The Court made the following findings:

                 a.     Plaintiffs are likely to prevail on the merits of their claims that the policies

       or customs of defendant discussed below violate the constitutional rights of plaintiffs. Id.

       at 35-36.

                 b.     Plaintiffs have presented sufficient evidence demonstrating that they are

       likely to prevail on their claim that defendant’s custom or policy is to permit any officer to

       declare an unlawful assembly in the absence of the force or violence requirement of St.

       Louis City Ordinance 17.16.275 and Mo. Rev. Stat. § 574.060, in violation of plaintiffs’

       First and Fourth Amendment rights. Id. at 36.

                 c.     Plaintiffs’ evidence of the activities in the Washington and Tucker

       intersection on September 17, 2017, shows no credible threat of force or violence to

       officers or property in this mixed commercial and residential area. Id. at 37. (Emphasis

       added).

                 d.     Plaintiffs have presented sufficient evidence for purposes of awarding

       preliminary injunctive relief that defendant’s custom or policy of committing discretionary

       authority to police officers to declare unlawful assemblies in the absence of any threat of

       force or violent activity provides no notice to citizens of what conduct is unlawful, and it

       permits officers to arbitrarily declare “there’s no more assembling.” Id. at 37-38. Plaintiffs

       have presented sufficient evidence at this stage of the proceedings that this discretion was

       in fact exercised in such a manner in violation of plaintiffs’ constitutional rights. Id.




                                                  29
       e.      Similarly, Plaintiffs have presented sufficient evidence demonstrating that

they are likely to prevail on their claim that defendant’s custom or policy is to permit

officers to issue vague dispersal orders to protesters exercising their first amendment rights

in an arbitrary and retaliatory way and then to enforce those dispersal orders without

sufficient notice and opportunity to comply before being subjected to uses of force or arrest,

in violation of Plaintiffs’ First and Fourth Amendment rights. Id. at 39.

       f.      Plaintiffs presented sufficient, credible evidence for purposes of awarding

preliminary injunctive relief that defendant has a custom or policy, in the absence of

exigent circumstances, of issuing dispersal orders to citizens engaged in expressive activity

critical of police which are either too remote in time and/or too vaguely worded to provide

citizens with sufficient notice and a reasonable opportunity to comply, inaudible and/or not

repeated with sufficient frequency and/or by a sufficient number of officers to provide

citizens with sufficient notice and a reasonable opportunity to comply, contradictory and

inconsistent, not uniformly enforced, and retaliatory. Id. at 40.

       g.      Plaintiffs have also presented sufficient evidence demonstrating that they

are likely to prevail on their claim that defendant has a custom or policy of using chemical

agents without warning on citizens engaged in expressive activity that is critical of police

or who are recording police in retaliation for the exercise of their first amendment rights,

in violation of the First, Fourth, and Fourteenth Amendments. Id. at 41.

       h.      Plaintiffs have presented sufficient, credible testimony and video evidence

from numerous witnesses that they were maced without warning in the absence of exigent

circumstances while they were not engaging in violent activity and either were not in




                                         30
defiance of police commands (because none were given) or were complying with those

commands. Id. at 42.

        i.      The City’s custom or policy of authorizing the use of hand-held mace

against non-violent protesters with no warning or opportunity to comply and in the absence

of probable cause or exigent circumstances impermissibly circumvents the protections

afforded by the Templeton settlement agreement and vests individual officers with

unfettered discretion to exercise that authority in an arbitrary and retaliatory manner in

violation of constitutional rights. Id. at 43-44.

        j.      Plaintiffs’ evidence — both video and testimony — shows that officers have

exercised their discretion in an arbitrary and retaliatory fashion to punish protesters for

voicing criticism of police or recording police conduct. When all of the evidence is

considered, plaintiffs have met their burden of showing that they are likely to succeed on

their claim that defendant has a custom or policy of deploying hand held pepper spray

against citizens engaged in recording police or in expressive activity critical of police in

retaliation for the exercise of their first amendment rights, in violation of the First, Fourth,

and Fourteenth Amendments. Id. at 44.

        k.      Plaintiffs have also presented sufficient evidence at this preliminary stage

of the proceedings that the aforementioned customs or policies of defendant caused the

violations of plaintiff’s constitutional rights. Id. at 44. That is because “it is well-settled

law that a loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury” and “it is always in the public interest to

protect constitutional rights.” Phelps-Roper v. Nixon, 545 F.3d 685, 691 (8th Cir. 2008)




                                          31
       (internal quotation marks and citations omitted), overruled on other grounds, Phelps-Roper

       v. City of Manchester, Mo., 697 F.3d 678 (2012). Id. at 44-45.

       137.    Upon information and belief, senior officials of the SLMPD, including Defendants

Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno, were directing such actions

and conduct and/or tacitly accepting and encouraging such conduct by not preventing officers from

engaging in such conduct and by not disciplining them when they did engage in such actions and

conduct.

       138.    At no point since the mass arrest in September 2017 has SLMPD Internal Affairs

Division done an internal investigation of any kind into the numerous citizen complaints filed

following the kettling.

                                ALLEGATIONS (SPECIFIC)

       139.    On the evening of September 17, 2017, Mr. Nelson and Mrs. Nelson (collectively

referred to as “the Nelsons”) were at their home, located one block west of Washington Avenue

and Tucker Boulevard.

       140.    At approximately 9:00 PM, the Nelsons heard a commotion outside their window.

They went downstairs and observed people running and others yelling that the police were

arresting and pepper spraying people.

       141.    The Nelsons went back inside and went to their rooftop to observe what was going

on. They stayed on the rooftop for approximately 45 minutes.

       142.    Once it looked like the area had been calm for a while and after they observed all

of the police leaving the area, the Nelsons went downstairs to look around their neighborhood.

       143.    The Nelsons were not participating in any protests. In fact, they never saw any

protests in the Washington Avenue area that evening.



                                               32
       144.    Eventually, the Nelsons went to the area of Locust Street and Tucker Boulevard

and observed a group of people who looked like they may have been protesting earlier in the

evening.

       145.    The Nelsons heard the police order these individuals to go either west on Locust or

north on Tucker.

       146.    While the Nelsons did not believe the order applied to them, they moved north on

Tucker, as that was the direction of their home.

       147.    When the Nelsons reached Washington, they turned west to walk home.

       148.    The Nelsons did not hear any further police warnings or orders to disperse.

       149.    When the Nelsons were approximately 80 feet from their home, they observed a

line of police. These police did not allow the Nelsons to go home. In fact, the police ordered the

Nelsons to walk in the opposite direction.

       150.    As the Nelsons moved east on Washington, toward Tucker, they noticed that police

had blocked off both streets in every direction.

       151.    The Nelson eventually ended up at the northeast corner of Washington and Tucker,

with a large group of peaceful and compliant people.

       152.    At that corner, a group of police in riot gear surrounded the Nelsons and others,

suddenly and without warning. The Nelsons were surrounded on all four sides.

       153.    Without prompting, the Nelsons voluntarily got on the ground.

       154.    Mr. Nelson deduced that he and his wife were going to be arrested. He told his wife

to lie face down and put her hands behind her back. He did the same.

       155.    As a military officer, Mr. Nelson was trained on the proper way to arrest a suspect

and the safest way for the suspect to place himself in a compliant position to be handcuffed.



                                                   33
       156.    Even though the Nelsons had broken no laws and had placed themselves on the

ground in a fully compliant manner, Defendants Kiphart and Burle sprayed the Nelsons with large

pepper spray cannisters, known as foggers.

       157.    Mrs. Nelson suffered pain and burning to her face, neck, hands, and arms. She

temporarily lost sight in her right eye. After her arrest and during her incarceration, she was denied

any help wiping the painful pepper spray off.

       158.    Defendant Walsh restrained and handcuffed Mrs. Nelson with tight, painful zip ties.

       159.    Defendant Harris, listed by the City as Mrs. Nelson’s arresting officer, led Mrs.

Nelson away from the intersection, to the transport van. Defendant Harris sadistically twisted Mrs.

Nelson’s arms as they walked, even though Mrs. Nelson was fully compliant.

       160.    Mrs. Nelson informed Defendant Harris that she was a neighborhood resident and

that she was merely walking around the neighborhood, but Defendant Harris said that he did not

care. Mrs. Nelson asked Defendant Harris why she was being arrested; Defendant Harris refused

to answer.

       161.    Worse, Mrs. Nelson pleaded with Defendant Harris to give her something to wash

the pepper spray from her eyes, but Defendant Harries ignored her pleas.

       162.    Immediately after the initial pepper sprays, an unidentified SLMPD officer lifted

Mr. Nelson’s head to pepper spray Mr. Nelson in the eyes, from point blank range. As a result,

Mr. Nelson could not see for several hours.

       163.    Defendants Rachas, Burton, Lankford, Walsh, and an unidentified officer dragged

Mr. Nelson across the pavement with enough force to rip Mr. Nelson’s shoes from his feet and

injure Mr. Nelson’s face, arm, and shoulder.




                                                 34
       164.      Defendants Rachas, Burton, Lankford, Walsh, Christ, Witcik, and the other officer

then knelt on Mr. Nelson’s body and zip tied him, painfully and tightly.

       165.      Defendant Lankford and an unidentified officer violently snatched Mr. Nelson from

the ground. Defendant Lankford menacingly whispered, “You like that, cocksucker? It’s ok. We’ll

see you out here tomorrow night.” into Mr. Nelson’s left ear.

       166.      Defendant Lankford then handed Mr. Nelson off to an additional, unidentified

officer, who put a baton under Mr. Nelson’s arms while leading him from the intersection.

       167.      Defendant Davis, listed by the City as Mr. Nelson’s arresting officer, poured water

onto Mr. Nelson’s face, gave Mr. Nelson a rag, and instructed Mr. Nelson to use the rag once the

cuffs were removed at the jail.

       168.      While waiting to be transported to the jail, Mr. Nelson tried to explain to another

officer that he was not a protestor; he lived in the area. Mr. Nelson offered to show the officer his

identification. Rather than listen, the officer told Mr. Nelson that he did not care.

       169.      Mrs. Nelson observed many police officers high fiving each other, smoking cigars

in celebration, and chanting about their “victory” in beating and arresting people that night. Several

officers even took celebratory selfie on their personal phones with the arrestees.

       170.      Officers took the Nelsons to the St. Louis City Justice Center and put them in

holding cells.

       171.      Mr. Nelson was the last person called out of his cell to have his restraints removed.

His hands were restrained for approximately three to four hours. To this day, he does not have full

feeling in his right hand.

       172.      Mr. Nelson was denied any opportunity to call his chain of command at Scott Air

Force Base to tell them he would not be able to go to work on September 18, 2017.



                                                  35
       173.    Mr. Nelson was detained until 5:30 PM on September 18, 2017. Mrs. Nelson was

detained until 9:30 PM on September 18, 2017.

                                       COUNT I
 42 U.S.C. § 1983 – Fourth and Fourteenth Amendment Violations: Unreasonable Seizure
                            (Against All Defendant Officers)

       174.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       175.    Defendant Officers knew or should have known that SLMPD officers did not have

probable cause to arrest Plaintiffs.

       176.    Defendants Davis, Walsh, Rachas, Burton, Lankford, Christ, Witcik, and

Defendant Officers unreasonably seized Mr. Nelson, thereby depriving Mr. Nelson of his right to

be free from unreasonable seizure of his person, in violation of the Fourth and Fourteenth

Amendments to the United States Constitution.

       177.    Defendants Harris, Walsh, and Defendant Officers unreasonably seized Mrs.

Nelson, thereby depriving Mrs. Nelson of her right to be free from unreasonable seizure of her

person, in violation of the Fourth and Fourteenth Amendments to the United States Constitution.

       178.    Further, there was no objectively reasonable belief that Plaintiffs had committed

criminal offenses, nor was there even arguable probable cause for the arrests. As such, the seizures

were unreasonable.

       179.    Plaintiffs were unreasonably seized when Defendant Officers, acting in concert,

terminated Plaintiffs’ freedoms of movement by use of kettling.

       180.    Defendant Officers’ use of kettling without providing warning to Plaintiffs was an

unreasonable seizure. As a direct result of the conduct of Defendants described herein, Plaintiffs

suffered physical injury and emotional trauma.



                                                 36
       181.      Defendant Officers engaged in these unlawful actions willfully and knowingly,

acting with reckless or deliberate indifference to Plaintiffs’ Fourth Amendment rights.

       182.      As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

       183.      The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

       184.      At all times, Defendant Officers were acting under color of state law.

       185.      If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                            COUNT II
                 42 U.S.C. § 1983 – First and Fourteenth Amendment Violations
                                (Against All Defendant Officers)

       186.      Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       187.      Plaintiffs have fundamental rights to assemble and express Plaintiffs’ views,

protected by the freedom of association and freedom of speech clauses of the First Amendment,

as applied to the states under the Fourteenth Amendment to the United States Constitution.




                                                    37
        188.    Defendant Officers’ actions violated Plaintiffs’ rights under the First Amendment

to freedom of speech and freedom of assembly by interfering with Plaintiffs’ abilities to associate

freely in public.

        189.    Observing and recording public protests, and the police response to those protests,

is also a legitimate means of gathering information for public dissemination that is protected by

the freedom of speech and freedom of the press clauses of the First Amendment, as applied to the

states under the Fourteenth Amendment to the United States Constitution.

        190.    Defendant Officers’ actions violated Plaintiffs’ First Amendment rights to freedom

of speech by interfering with Plaintiffs’ abilities to gather information and cover a matter of public

interest.

        191.    Defendant Officers engaged in these unlawful actions willfully and knowingly,

acting with reckless or deliberate indifference to Plaintiffs’ First Amendment rights.

        192.    As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

        193.    Additionally, Defendant Officers’ actions described herein have had a chilling

effect on Plaintiffs, who are now less likely to participate in free public discourse.

        194.    The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.



                                                 38
        195.     At all times, Defendant Officers were acting under color of state law.

        196.     If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                          COUNT III
                      42 U.S.C. § 1983 – Conspiracy to Deprive Civil Rights
                     (Against All Defendant Officers and Defendant O’Toole)

        197.     Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

        198.     On September 17, 2017, Defendant Officers and Defendant O’Toole, acting in their

individual capacities and under color of law, conspired together and with others, and reached a

mutual understanding to undertake a course of conduct that violated Plaintiffs’ civil rights.

        199.     As described above, Defendants Leyshock, Sachs, Jemerson, and Rossomanno

conspired to design and implement the illegal kettling plan, with the intent to unlawfully arrest and

use excessive force on Plaintiffs. Defendant O’Toole was in charge of all SLMPD officers at all

times relevant to this Complaint and supervised these four officers. Defendant O’Toole has

testified that Defendant Leyshock shared the kettling and arrest plan with Defendant O’Toole, and

Defendant O’Toole did not raise any objections before Defendant Officers executed the plan.

        200.     The Supervisor Officers joined the conspiracy when they directed officers under

their control and supervision to execute the illegal kettling plan, with the intent to unlawfully arrest

and use excessive force on Plaintiffs.

        201.     The other Defendant Officers joined the conspiracy when they agreed to participate

in the illegal kettling plan and then unlawfully arrested and used excessive force on Plaintiffs.

        202.     The conspiracy was furthered by the following overt acts:




                                                   39
               a.      Defendants Harris and Davis and the other Defendant Officers, acting in

       concert, kettled and unlawfully seized Plaintiffs. They detained Plaintiffs in the City Justice

       Center for 12-24 hours.

               b.      Supervisor Officers directed their subordinates to kettle and unlawfully

       seize Plaintiffs.

               c.      Defendant Officers, including Defendants Karnowski, Aubuchon, Kiphart,

       and Long, began to arbitrarily and unconstitutionally pepper spray citizens who had

       complied with orders, causing chaos, fear and terror to Plaintiffs.

               d.      Defendants Rachas, Burton, Walsh, Lankford, Christ, and Witcik used

       excessive force by dragging Mr. Nelson across the pavement; kneeling on his body;

       applying tight, painful zip cuffs to his wrists; and forcefully wrenching him from the

       ground.

               e.      Defendant Walsh used excessive force by applying tight, painful zip cuffs

       to Mrs. Nelson’s wrists.

               f.      Defendant Harris used excessive force by painfully and punitively twisting

       Mrs. Nelson’s arm.

               g.      Defendants Kiphart and Burle, and an unidentified officer used excessive

       force by deploying chemical agents against Plaintiffs.

               h.      Defendant Officers initiated charges against Plaintiffs that would chill a

       person of ordinary firmness.

       203.    As a direct and proximate result of the conspiracy between Defendant Officers,

Defendant O’Toole, and others as described above, Plaintiffs were subjected to assault; the use of




                                                 40
excessive force; the deprivation of the right to be free from unreasonable search and seizure; and

malicious prosecution.

        204.     As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

        205.     The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

        206.     At all times, Defendant Officers and Defendant O’Toole were acting under color

of state law.

        207.     If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                         COUNT IV
                           42 U.S.C. § 1983 – Municipal Liability
     Monell Claim against Defendant City of St. Louis for Failure to Train, Failure to
Discipline, Failure to Supervise, and for a Custom of Conducting Unreasonable Search and
                            Seizures and Use of Excessive Force

        208.     Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

        209.     Defendant City is liable to Plaintiffs, pursuant to 42 U.S.C. § 1983, for the other

Defendants’ violation of Plaintiffs’ rights because the violations were caused by a policy, practice,




                                                    41
or custom of the St. Louis Metropolitan Police Department. Among the SLMPD policies, practices,

or customs that caused constitutional harm to Plaintiffs are the following:

                a.     SLMPD officers’ routine use of excessive force when policing protests,

       especially those at which police brutality is being protested;

                b.     SLMPD’s custom or practice of refusing to provide medical care to citizens

       who are arrested, namely, refusing to treat those suffering from pepper spray and refusing

       to loosen or release dangerously tight zip cuffs and treat resulting injuries;

                c.     SLMPD policy or custom of using kettling without warning on citizens who

       are not resisting arrest and who are exercising First Amendment rights, whether those rights

       be protesting or reporting;

                d.     SLMPD’s policy or custom of issuing vague and even contradictory

       dispersal orders without giving an opportunity to comply;

                e.     SLMPD’s policy of arbitrarily declaring unlawful assemblies in the absence

       of any threat or force or violent activity that provides no notice to citizens or unlawful

       conduct;

                f.     SLMPD’s policy, custom, or practice of violating the Fourth Amendment

       by regularly conducting unreasonable seizures and arresting individuals without probable

       cause.

       210.     Further, Defendant City has inadequately trained, supervised, and disciplined

SLMPD officers, with respect to its officers’ use of kettling and use of force.

       211.     Defendant City had notice that its use of force training and officer supervision was

inadequate and likely to result in constitutional violations based on multiple incidents of excessive




                                                 42
force against protestors in October 2014, November 2014, July 2015, August 2015, and September

2017.

        212.   Even after Defendant City agreed to adopt a new policy on the use of chemical

weapons in the March 2015 Templeton settlement, Defendant City failed to properly implement

the policy, did not initiate or require sufficient retraining of its officers on this supposed policy,

and allowed the officers to operate as they had before, as evidenced by the repeated constitutional

violations perpetrated by SLMPD officers after that settlement and before the incident at issue in

this case.

        213.   Additionally, but without waiver of the foregoing, City officials failed to supervise,

control, and/or discipline officers of the Department when they engaged in constitutional violations

like those set forth above.

        214.   SLMPD continues to rely on an Internal Affairs department that had been

ineffective at curbing these unconstitutional behaviors, rather than adopt a process for the

independent investigation and review of citizen complaints, evidences a continuing policy, custom

or practice of inadequately supervising and disciplining officers for excessive force.

        215.   SLMPD failed to implement any new policies or practices to identify or discipline

officers for the use of excessive force against individual citizens, particularly in a police brutality

protest context, even after demonstrated unconstitutional behavior by SLMPD officers. SLMPD

continues to employ, promote and even give additional responsibility to SLMPD officers with a

known history of abusive behavior towards protestors.

        216.   SLMPD’s policy, practice or custom of protecting its officers from the

consequences of their unconstitutional behavior—such as clothing officers in riot gear including

face masks that hide the officers’ identities, allowing officers not to wear name tags or other forms



                                                  43
of public identification, failing to document the names and badge numbers of all officers involved

in the arrests of protesters, and failing to document the use of force against protestors in any way—

evidences the City’s deliberate indifference, and complete failure to adequately supervise or

discipline its officers to assure compliance with state and federal laws or the Constitution of the

United States.

       217.      Defendant City has ratified the unsafe and unconstitutional treatment of those

arrested by SLMPD officers, particularly in protests, by its failure to adequately investigate

complaints and failure to discipline or hold misbehaving officers accountable and remove those

officers from direct contact with civilians.

       218.      In these failures, Defendant City has been deliberately indifferent to the rights of

citizens, and these failures and policies are the moving force behind, and direct and proximate

cause of, the constitutional violations suffered by Plaintiffs, as alleged herein.

       219.      As a direct result of the conduct of Defendant City described herein, Plaintiffs

suffered damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own

safety, fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss

of employment opportunity, and loss of faith in society.

       220.      If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                            COUNT V
                                    Missouri State Law: Assault
                                  (Against All Defendant Officers)

       221.      Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.




                                                    44
       222.    Defendant Kiphart, Burle, and unidentified officers’ brandishing and deployment

of chemical agents for no lawful reason caused Plaintiffs to experience apprehension of immediate

physical injury.

       223.    Defendants Walsh, Rachas, Burton, Lankford, Christ, and Witcik dragging Mr.

Nelson across the pavement; kneeling on his body; forcefully tying Mr. Nelson’s hands in tight,

painful zip-cuffs for no lawful reason; and forcefully wrenching him from the ground; caused Mr.

Nelson to experience apprehension of immediate physical injury.

       224.    Defendant Walsh forcefully tying Mrs. Nelson’s hands in tight, painful zip-cuffs

for no lawful reason caused Mrs. Nelson to experience apprehension of immediate physical injury.

       225.    Defendant Harris twisting Mrs. Nelson’s arm for no lawful reason caused Mrs.

Nelson to experience apprehension of immediate physical injury.

       226.        Defendant Officers’ use of kettling, without warning and without a way to egress,

caused Plaintiffs to experience apprehension of immediate physical injury.

       227.    The arrests of Plaintiffs by Defendant Officers, without explanation, purposely

placed Plaintiffs in apprehension of immediate physical injury.

       228.    As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

       229.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.




                                                  45
       230.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       231.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims, pursuant to § 537.610.1, RSMo.

       232.       The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

                                            COUNT VI
                                  Missouri State Law: False Arrest
                                  (Against All Defendant Officers)

       233.       Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       234.       On September 17, 2017, Plaintiffs were arrested without any legal justification or

probable cause by Defendant Officers.

       235.       Defendant Officers proceeded to constrain and confine Plaintiffs against Plaintiffs’

free will. There was no lawful justification for Defendants restraining and confining Plaintiffs in

the above manner.

       236.       As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,



                                                   46
fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

        237.    The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

                                         COUNT VII
                             Missouri State Law: Abuse of Process
                    (Against All Defendant Officers and Defendant O’Toole)

        238.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

        239.    Defendant Officers made an illegal, improper, and perverse use of process by

arresting, charging, and detaining Plaintiffs on September 17, 2017, without any legal justification

or probable cause in order to harass and intimidate Plaintiffs, which constitutes an improper

collateral purpose. Defendant O’Toole was ultimately responsible for arresting, charging, and

detaining Plaintiffs, in his role as the acting Chief of Police.

        240.    Defendant Officers acted willfully and knowingly when they abused legal process

for unlawful purposes and with an illegitimate collateral objective, in that Defendants used legal

process through their authority for purposes other than the legitimate investigation and prosecution

of criminal acts.

        241.    As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,




                                                  47
fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

       242.    The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

                                       COUNT VIII
                         Missouri State Law: Malicious Prosecution
                   (Against All Defendant Officers and Defendant O’Toole)

       243.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       244.    Defendant Officers assisted in the filing of charges against Plaintiffs after Plaintiffs’

arrests on September 17, 2017, with no probable cause that Plaintiffs had committed crimes or

ordinance violations. Defendant O’Toole was ultimately responsible for the filing of these charges

in his role as the acting Chief of Police.

       245.    Such charges against Plaintiffs were subsequently dismissed.

       246.    As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

       247.    Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.



                                                  48
       248.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       249.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims, pursuant to § 537.610.1, RSMo.

       250.       The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

                                              COUNT IX
                  Missouri State Law: Intentional Infliction of Emotional Distress
                         (By Mrs. Nelson Against All Defendant Officers)

       251.       Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       252.       By surrounding Mrs. Nelson, twice spraying her with a chemical agent, twisting

her arm, and arresting her without probable cause, Defendant Officers committed acts that rose to

the level of extreme or outrageous conduct that goes beyond the possible bounds of decency, so as

to be regarded as atrocious and utterly intolerable in a civilized community.

       253.       Defendant Officers, including Defendants Karnowski, Aubuchon, Kiphart, and

Long, began to arbitrarily and unconstitutionally pepper spray citizens who had complied with

orders, causing chaos, fear and terror to Mrs. Nelson.



                                                   49
       254.       Defendant Officers’ actions were intentional.

       255.       Such actions by Defendant Officers have caused Mrs. Nelson severe emotional

distress that has resulted in bodily harm, as described above.

       256.       Defendant Officers’ sole motivation was to cause emotional distress to Mrs. Nelson

and the other people Defendants unlawfully arrested.

       257.       As a direct result of the conduct of Defendants described herein, Mrs. Nelson

suffered damages, including physical injury, emotional trauma, great concern for her own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

       258.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       259.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       260.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims, pursuant to § 537.610.1, RSMo.

       261.       The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Mrs. Nelson, such that punitive damages should be awarded to punish Defendants




                                                   50
and to deter them, as well as other similarly-situated individuals, from engaging in similar conduct

in the future, in an amount to be determined by a jury.

                                         COUNT X
                Missouri State Law: Negligent Infliction of Emotional Distress
                      (By Mrs. Nelson Against All Defendant Officers)

       262.    Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       263.    Alternative to Count IX, above, by surrounding Mrs. Nelson, twice spraying her

with a chemical agent, twisting her arm, and arresting her without probable cause, Defendant

Officers realized or should have realized that their conduct posed an unreasonable risk to Mrs.

Nelson.

       264.    Defendant Officers knew or should have known that wearing tactical helmets, vests,

shields, and batons; screaming war chants; and pounding their batons on the pavement; posed an

unreasonable risk to Mrs. Nelson by inciting extreme terror.

       265.    Defendant Officers, including Defendants Karnowski, Aubuchon, Kiphart, and

Long, began to arbitrarily and unconstitutionally pepper spray citizens who had complied with

orders, causing chaos, fear and terror to Mrs. Nelson.

       266.    Mrs. Nelson was reasonably in fear for her own person because of the actions of

Defendant Officers and suffered emotional distress or mental injury that is medically diagnosable

and sufficiently severe to be medically significant as a result of Defendants’ actions.

       267.    As a direct result of the conduct of Defendants described herein, Mrs. Nelson

suffered damages, including physical injury, emotional trauma, great concern for her own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.



                                                 51
       268.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       269.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       270.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims, pursuant to § 537.610.1, RSMo.

       271.       The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Mrs. Nelson, such that punitive damages should be awarded to punish Defendants

and to deter them, as well as other similarly-situated individuals, from engaging in similar conduct

in the future, in an amount to be determined by a jury.

                                           COUNT XI
                              Vicarious Liability Under City Charter
                             (Against Defendants O’Toole and Deeken)

       272.       Article VIII, Section 5 of the Charter of the City of St. Louis states that “[e]ach

head of a department, office or division shall be responsible for the acts or omissions of officers

and employees appointed by him, and may require bonds or other securities from them to secure

himself.” (Emphasis added).

       273.       Defendant Officers are officers and employees of the Chief of Police.




                                                   52
       274.    Defendant Officers were acting in the scope of their employment when they

committed the offenses described in this Complaint.

       275.    Accordingly, pursuant to Article VIII, Section 5, the Director of Public Safety and

Chief of Police are vicariously liable for the acts and omissions of the Defendant Officers, as

described in this Complaint.

       276.    The Director of Public Safety, Defendant Deeken, and the Chief of Police,

Defendant O’Toole, are therefore responsible for any damages awarded as a result of the injuries

suffered at the hands of the Defendant Officers as described above in this Complaint.

                                       COUNT XII
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendment: Excessive Force
                             (Against All Defendant Officers)

       277.    Plaintiffs incorporate by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       278.    Defendants engaged in these actions willfully and knowingly, acting with reckless

or deliberate indifference to the Plaintiffs’ Fourth Amendment rights. As a direct and proximate

result of Defendants’ unlawful actions, Plaintiffs were damaged.

       279.    As described above, the use of force against Plaintiffs, by pepper spraying them

multiple times, assaulting them, and threatening them was objectively unreasonable.

       280.    The use of kettling, without warning, was objectively unreasonable and constituted

excessive force.

       281.    The use of pepper spray by Defendants Kiphart, Burle, and an unidentified officer,

on Plaintiffs who were compliant with all orders, was objectively unreasonable and constituted

excessive force.




                                               53
       282.      Defendants Walsh, Rachas, Burton, Lankford, Christ, and Witcik used objectively

unreasonable, excessive force by dragging Mr. Nelson across the pavement; kneeling on his body;

forcefully tying Mr. Nelson’s hands in tight, painful zip-cuffs for no lawful reason; and forcefully

wrenching him from the ground.

       283.      Defendant Walsh used objectively unreasonable, excessive force by forcefully

tying Mrs. Nelson’s hands in tight, painful zip-cuffs for no lawful reason.

       284.      Defendant Harris used objectively unreasonable, excessive force by twisting Mrs.

Nelson’s arm.

       285.      As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

       286.      The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

       287.      At all times, Defendants were acting under color of state law.

       288.      If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                           COUNT XIII
                     42 U.S.C. § 1983 – Fourth and Fourteenth Amendment:
                          Failure to Intervene in Use of Excessive Force
                    (Against All Defendant Officers and Defendant O’Toole)

       289.      Plaintiffs incorporate the preceding paragraphs of this Complaint as if set forth fully

                                                    54
herein.

          290.   To the extent that individual Defendants Officers did not participate in specific acts

of excessive use of force against Plaintiffs on September 17, 2017, said Defendants witnessed such

conduct and failed to intervene to prevent it from occurring and/or to lessen its severity, despite

having the means to do so.

          291.   During all events that occurred on September 17, 2017 that are described in the

Complaint, Defendant O’Toole was in the Real Time Crime Center. He was communicating with

officers in the ground, was aware of and approved the plan to conduct the kettling arrests of

Plaintiffs and other persons. During the kettling event, Defendant O’Toole was using Real Time

Crime Center cameras to monitor the unlawful mass arrest and could see the excessive force being

deployed on Plaintiffs and other citizens. At all times, Defendant O’Toole had the ability to

intervene and order the other officers to cease with the unconstitutional arrest and use of excessive

force on Plaintiffs and other citizens.

          292.   Defendant Officers and O’Toole knew the seizures of Plaintiffs were unreasonable,

without probable cause, and illegal.

          293.   Similarly, Defendant Officers and O’Toole knew the force used against Plaintiffs

on September 17, 2017 was unreasonable under the circumstances and was clearly excessive.

          294.   As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.




                                                  55
       295.      Defendant engaged in these actions willfully and knowingly, acting with reckless

or deliberate indifference to the Plaintiffs’ Fourth Amendment rights. As a direct and proximate

result of Defendants’ unlawful actions, Plaintiffs were damaged.

       296.      The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

       297.      Defendants acted under color of state law.

       298.      If Plaintiffs prevail, Plaintiffs are entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                           COUNT XIV
                                    Missouri State Law: Battery
                                  (Against All Defendant Officers)

       299.      Plaintiffs incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       300.      During the process of being unconstitutionally arrested on September 17, 2017,

Plaintiffs suffered battery at the hands of Defendants Kiphart, Burle, Walsh, Rachas, Burton,

Lankford, Christ, Witcik, Harris, and unidentified officers.

       301.      The physically aggressive tactics of Defendants Kiphart, Burle, Walsh, Rachas,

Burton, Lankford, Christ, Witcik, Harris, and the unidentified officers caused intentional and

offensive bodily harm to Plaintiffs.




                                                    56
       302.       Pepper spraying Plaintiffs — when Plaintiffs were not breaking any laws or were

already attempting to comply with Defendants’ directives — caused intentional and offensive

bodily contact.

       303.       Defendants Walsh, Rachas, Burton, Lankford, Christ, and Witcik dragging Mr.

Nelson across the pavement; kneeling on his body; forcefully tying Mr. Nelson’s hands in tight,

painful zip-cuffs for no lawful reason; and forcefully wrenching him from the ground; caused

intentional and offensive bodily contact.

       304.       Defendant Walsh forcefully tying Mrs. Nelson’s hands in tight, painful zip-cuffs

— when Mrs. Nelson was not breaking any laws — caused intentional and offensive bodily

contact.

       305.       Defendant Harris twisting Mrs. Nelson’s arm caused intentional and offensive

bodily contact.

       306.       As a direct result of the conduct of Defendants described herein, Plaintiffs suffered

damages, including physical injury, emotional trauma, great concern for Plaintiffs’ own safety,

fear, apprehension, depression, anxiety, consternation and emotional distress, lost time, loss of

employment opportunity, and loss of faith in society.

       307.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       308.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide




                                                   57
the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       309.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims, pursuant to § 537.610.1, RSMo.

       310.       The actions of Defendants described herein were carried out in bad faith and with

malice, done with actual, wanton intent to cause injury, and intentional and callously indifferent

to the rights of Plaintiffs, such that punitive damages should be awarded to punish Defendants and

to deter them, as well as other similarly-situated individuals, from engaging in similar conduct in

the future, in an amount to be determined by a jury.

       WHEREFORE, Plaintiffs pray for judgment against all Defendants for their conduct and

claims set forth above for compensatory damages, punitive damages, attorneys’ fees, expenses,

costs, and for any other relief this Court deems just and appropriate.

Date: October 15, 2020                                 Respectfully submitted,

KHAZAELI WYRSCH LLC                                    ARCHCITY DEFENDERS, INC.

/s/ Javad M. Khazaeli
Javad M. Khazaeli, 53735(MO)                           Blake A. Strode (MBE #68422MO)
James R. Wyrsch, 53197(MO)                             John M. Waldron (MBE #70401MO)
Kiara N. Drake, 67129(MO)                              Maureen G. Hanlon (MBE #70990MO)
911 Washington Avenue, Suite 211                       Nathaniel R. Carroll (MBE #67988MO)
Saint Louis, MO 63101                                  440 N. 4th St., Suite 390
(314) 288-0777                                         Saint Louis, MO 63102
(314) 400-7701 (fax)                                   855-724-2489 ext. 1021
javad.khazaeli@kwlawstl.com                            314-925-1307 (fax)
james.wyrsch@kwlawstl.com                              bstrode@archcitydefenders.org
kiara.drake@kwlawstl.com                               jwaldron@archcitydefenders.org
                                                       mhanlon@archcitydefenders.org
                                                       ncarroll@archcitydefenders.org

                                                       Attorneys for Plaintiffs


                                                 58
